Citation Nr: 1800210	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to in-service exposure to herbicide agents. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  The Regional Office in Oakland, California has jurisdiction over the Veteran's case.

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities is etiologically related to his active service.

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is etiologically related to his active service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).

1.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 1116, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

The Board is granting the entirety of the Veteran's claims.  Therefore, no further development of VA's duties to notify and assist is required.

II. Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Further, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

In the case of Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, service connection can be presumed for certain diseases based on presumed exposure to herbicides agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  Under this scenario, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  Specifically, 38 CFR § 3.307(a)(6)(ii) requires that peripheral neuropathy manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.

III. Burden of Proof
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV. Factual Background and Analysis

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities, which he contends are etiologically related to his in-service exposure to herbicide agents in Vietnam.  Initially, the Board notes the Veteran is not competent as a lay person to diagnose his disability; however, he is certainly competent to describe readily observable symptoms associated with his upper and lower extremities neurological conditions.  

At the outset, the Board notes that, due to his service in Vietnam, the Veteran's exposure to herbicide agents is presumed.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has reported neuropathy symptoms including numbness, tingling, and pain in both feet, as well as tingling in his fingers and hands.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as numbness, tingling, and pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of numbness, tingling, and pain to be probative, as the Veteran is truly the only person capable of such observation.

Treatment notes from the Veteran's private neurologist indicated that the Veteran's upper and lower extremities symptoms are consistent with a diagnosis of polyneuropathy.  Further, a January 2014 VA examination showed a diagnosis of polyneuropathy with severe symptoms in the lower extremities, including constant pain, paresthesia and/or dysesthesia, and numbness.  Accordingly, the current disability criterion has been met for peripheral neuropathy of the bilateral upper and lower extremities.

Having met the current disability and in-service event criteria, this case principally hinges upon whether the Veteran's peripheral neuropathy is related to in-service exposure to herbicide agents, or is otherwise etiologically related to his active service.

The Board notes that the Veteran's service treatment records (STRs) reveal no reports or treatment for peripheral neuropathy.  Further, the record does not indicate that the Veteran's symptoms of peripheral neuropathy manifested to a degree of 10 percent or more within a year after his exposure to herbicide agents.  Therefore, service connection for peripheral neuropathy cannot be presumed based on his exposure to herbicides agents.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing, service connection for peripheral neuropathy based on herbicide exposure may still be granted with proof of direct causation.  See 38 U.S.C. § 1113; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

In a May 2010 letter, the Veteran's private neurologist opined that the Veteran's peripheral neuropathy is related to his in-service exposure to herbicide agents (Agent Orange).  The neurologist stated that the gap in time between the Veteran's exposure to herbicide agents and his diagnosis of neuropathy does not negate that the Veteran's exposure to herbicide agents was the cause of the Veteran's peripheral neuropathy symptoms.  Further, he indicated that the "literature is very clear that there can be a long latency period of years and even decades before the patient becomes symptomatic enough to require the services of a neurologist."  Moreover, the neurologist stated that after performing diagnostic testing and gathering comprehensive histories from the Veteran, he could not find any other type of exposure or medical problem that could be associated with the Veteran's neuropathy symptoms.  Based on the foregoing, the neurologist concluded that it is more likely than not, that the Veteran's neuropathy is directly related to his in-service exposure to herbicide agents.

Upon a review of the evidence of record, and having resolved all reasonable doubt in favor of the Veteran, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed peripheral neuropathy and his in-service exposure to herbicide agents is at least in equipoise with the evidence against a nexus.  Therefore, the Board finds that granting of service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


